DETAILED ACTION
Status of Claims: Claims 1-4, 8, 10, 11, 13-16, 20, and 22-23 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 8, 10, 11, 13-16, 20, and 22-23 (renumbered as 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 11 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “the PDCCH monitoring configuration determined based on a received signal power at one of the terminal device and the network device and at least one of: when the received signal power is lower than a first threshold power, a PDCCH resource pool for an aggregation level lower than a third threshold level is null; and when the received signal power is higher than a second threshold power, a PDCCH resource pool for an aggregation level higher than a fourth threshold level is null” when considered with other limitations in the claims as a whole.
Independent claims 13 and 23 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “the PDCCH monitoring configuration dependent on a received signal power at the terminal device or the network device and at least one of: when the received signal power is lower than a first threshold power, a PDCCH resource pool for an aggregation level lower than a third threshold level is null; and when the received signal power is higher than a second threshold power, a PDCCH resource pool for an aggregation level higher than a fourth threshold level is null” when considered with other limitations in the claims as a whole.
Dependent claims 2-4, 8, 10, 14-16, 20, and 22 are allowed based on the virtue of their dependency on the allowed base claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476